DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Silvia Salvadori on 03/01/2021.

The application has been amended as follows: 
In the claims amend claims 1, 6, 11, 22, 24, 25 as shown below.   
Cancel claim 5.
Add new claims 33 and 34.
	Amendment to the claims
The listing of claims below replaces all prior versions of the claims

Claim 1.	(Currently Amended) A formulation in the form of an aqueous suspension comprising calcium citrate, xanthan gum, and lactic acid, wherein calcium citrate is in a ,
wherein xanthan gum is in a percentage concentration (w/w) in the range from 0.3 to 5%(w/w) with respect to the total weight of the formulation, and
wherein lactic acid is in a percentage concentration (w/w) in the range from 0.1 to 0.5%(w/w) with respect to the total weight of the formulation.
Claim 2.	(Original) The formulation in the form of an aqueous suspension according to claim 1, wherein calcium citrate is calcium citrate tetrahydrate.
Claim 3.	(Previously Presented) The formulation in the form of an aqueous suspension according to claim 1, wherein lactic acid is 80% lactic acid.
Claim 4.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 1, wherein calcium citrate is in a concentration, expressed with reference to calcium of about 50 mg per 1 ml of suspension.
Claim 5.	(Cancelled).
Claim 6.	(Currently Amended)  The formulation in the form of an aqueous suspension according to claim 1, wherein lactic acidis in the form of an aqueous solution comprising 80% by weight of lactic acid
Claim 7.	(Previously Presented) The formulation in the form of an aqueous suspension according to claim 1, wherein the aqueous suspension is in the form of a unitary dose.
Claim 8.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 7, wherein the aqueous suspension in the form of a unitary dose comprises calcium citrate in an amount corresponding to a unitary dose of calcium in the range from 200 to 1500 mg.

Claim 10.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 7, wherein the xanthan gum is in an amount by weight in the range from 30 to 200 mg.
Claim 11.	(Currently Amended) The formulation in the form of an aqueous suspension according to claim 7, wherein lactic acid, 
Claim 12.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 7, wherein the total volume of said aqueous suspension is in the range from 5 to 30 ml.
Claim 13.	(Previously Presented) The formulation in the form of an aqueous suspension according to claim 7 comprising calcium citrate in an amount corresponding to a unitary dose of calcium of 500 mg in a total volume of about 10 ml.
Claim 14.	(Previously Presented) The formulation in the form of an aqueous suspension according to claim 1, further comprising sucralose.
Claim 15.	(Previously Presented) A single-dose flexible container containing a unitary dose of a pharmaceutical preparation or a nutritional supplement comprising the formulation according to claim 1.
Claim 16.	(Previously Presented) The container according to claim 15, wherein the flexible container is a cheer pack or a stick pack.

Claim 18.	(Previously presented) The container according to claim 17, said formulation further containing sucralose.
Claim 19.	(Previously Presented) A method of treating a subject in need of calcium supplementation comprising administering to said subject in need the formulation in the form of an aqueous suspension according to claim 1.
Claim 20.	(Previously Presented) The method according to claim 19, wherein the subject in need of calcium supplementation is an elderly patient or a pediatric patient.
Claim 21.	(Previously Presented) The method according to claim 19, wherein the subject in need of calcium supplementation is a patient affected by diseases related to bone mass loss, said disease being selected from the group consisting of osteoporosis, fractures, chronic diarrhea syndromes, hypertension and colon cancer.
Claim 22.	(Currently amended) The formulation in the form of an aqueous suspension according to claim [[5]]1, wherein xanthan gum is in a percentage concentration (w/w) in the range from 0.4 to 2% (w/w) with respect to the total weight of the formulation.
Claim 23.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 22, wherein xanthan gum is in a percentage concentration (w/w) of about 0.45% (w/w) with respect to the total weight of the formulation.
Claim 24.	(Currently amended) The formulation in the form of an aqueous suspension according to claim 6, wherein lactic acid
Claim 25.	(Currently amended) The formulation in the form of an aqueous suspension according to claim 24, wherein lactic acid
Claim 26.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 8, wherein the aqueous suspension in the form of a unitary dose comprises calcium citrate in an amount corresponding to a unitary dose of calcium in the range from 400 to 1200 mg.
Claim 27.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 10, wherein the xanthan gum is in an amount by weight in the range from 45 to 150 mg, 
Claim 28	(Previously presented) The formulation in the form of an aqueous suspension according to claim 27, wherein the xanthan gum is in an amount by weight of about 50 or about 100 mg.
Claim 29.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 11, wherein lactic acid, is in an amount in the range from 25 to 65 mg.
Claim 30.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 29, wherein lactic acid is in an amount of about 30 or about 60 mg.
Claim 31.	(Previously presented) The formulation in the form of an aqueous suspension according to claim 12, wherein the total volume of said aqueous suspension is in the range from 8 to 25 ml.

Claim 33.	(New) The formulation in the form of an aqueous suspension according to claim 11, wherein lactic acid is in the form of an aqueous solution comprising 80% by weight of lactic acid.
Claim 34.	(New) The formulation in the form of an aqueous suspension according to claim 24, wherein lactic acid is in the form of an aqueous solution comprising 80% by weight of lactic acid.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the inclusion of 0.3 to 5% w/w xanthan gum and 0.1 to 0.5% w/w lactic acid.   Applicant’s specification in Table 1 shows that compositions G and H containing lactic acid, xanthan gum and calcium citrate remains fluid even after 48 hours      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Authorization by Attorney
Attorney authorizes that if additional fees are due, the Director may charge such fees or credit any overpayment to Deposit Account No. 506423.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/            Primary Examiner, Art Unit 1613